Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1, 2, 5 and 7) in the reply filed on 09/19/2022 is acknowledged.

This is a reply to the application filed on 09/19/2022, in which, claim(s) 1-8 are pending.
Claim(s) 3-4, 6 and 8 is/are Non-Elected.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 12/11/2020 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a determination unit that determines… a storage unit that maps… a notification unit that notifies…, a first reception unit that receives…, a first conversion unit that converts…, a first transfer unit that transfer…” in claim 1 are limitations that invoke 35 U.S.C. 112, sixth paragraph. The written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function.
Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181, applicant should:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)           State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
Dependent claim(s) 2 disclose the modules from claim 1, configured to perform additional features and thus is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajitomi et al. (Pub. No.: US 2006/0133392 A1; hereinafter Ajitomi) in view of Ajitomi et al. (Pub. No.: US 2016/0277413 A1; hereinafter Ajitomi II).
Regarding claims 1, 5, and 7, Ajitomi discloses a gateway apparatus adapted to mediate communication between a first device compliant to a predetermined security protocol and one or more second devices not compliant to the security protocol, an identification code in a predetermined application being preset in each of the one or more second devices (gateway monitoring the compliances of appliances with specific security protocol, with respect to address and identifier [Ajitomi; Fig. 1 and associated text]), the apparatus comprising: 
a determination unit that determines a new identification code in the application for each of the one or more second devices (a new application trying to connect to the network, acquire new address and identifier [Ajitomi; ¶60-68, 81-88; Figs 2, 4, 6 and associated text]); 
a storage unit that maps an original identification code of each of the one or more second devices to the new identification code and stores the original identification code and the new identification code accordingly (mapping the new device with the new acquired address and identifier [Ajitomi; ¶60-68, 81-88; Figs 2, 4, 6 and associated text]); 
a notification unit that notifies the first device of the new identification code of each of the one or more second devices (broadcast the new appliances by ECHONET protocol, based on compliant [Ajitomi; ¶70-80; Figs 5, 14 and associated text]); 
a first reception unit that receives a message transmitted from the first device, the message including the new identification code of a particular second device and encrypted according to the security protocol (between the different compliant systems and the gateway device, interchanging messages that are encrypted based on the security protocols [Ajitomi; ¶40-52; Figs 1, 2, 4, 6 and associated text]); 
a first conversion unit that decodes the message received by the first reception unit according to the security protocol (message decodes in decodes in according to the network protocol [Ajitomi; ¶40-52; Figs 1, 2, 4, 6 and associated text]);
a first transfer unit that transfers data based on the message converted by the first conversion unit to the particular second device (transfer the appliance information to the second network in which the second network will belong too [Ajitomi; ¶23-24, 116-117]).
Ajitomi discloses identify new appliance join different networks and ensure that they are compliant with the security protocol, and message are properly decoded in according with the network protocol. Ajitomi does not explicilty discloses a first conversion unit that converts the new identification code of the particular second device included in a decoded message into the original identification code of the particular second device; however, in a related and analogous art, Ajitomi II teaches this feature.
IN particular, Ajitomi II teaches device access permission in establishing communication with target device, wherein the device use access token (the original identification code) and refresh token (new identification code) when the particular device token expires and converting the access from original access token to the new refresh token for the particular device to gains access [Ajitomi II; ¶42-48, 153-155]. IT would have been obvious before the effective filing date of the claimed invention to modify Ajitomi in view of Ajitomi access token when establishing new appliance network connection with the motivation to improve security of the security as access token expires.

Regarding claim 2, Ajitomi-Ajitomi II combination discloses the gateway apparatus according to claim 1, further comprising: 
a second reception unit that receives a message transmitted from the particular second device and including the original identification code of the particular second device (the broadcast includes the second devices new and old information, as it joins the ECHONET with the compliance information [Ajitomi; ¶60-68, 81-88; Figs 2, 4, 6 and associated text]);
a second transfer unit that transfers the message encrypted by the second conversion unit to the first device (transfer the appliance information to the second network in which the second network will belong too [Ajitomi; ¶23-24, 116-117]);
a second conversion unit that converts the original identification code of the particular second device included in the message received by the second reception unit into the new identification of the particular second device and encrypts a converted message according to the security protocol (device access permission in establishing communication with target device, wherein the device use access token (the original identification code) and refresh token (new identification code) when the particular device token expires and converting the access from original access token to the new refresh token for the particular device to gains access [Ajitomi II; ¶42-48, 153-155]). The motivation to improve security of the security as access token expires.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432